Citation Nr: 0405843	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
benign positional vertigo. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches. 

3.  Entitlement to an increased (compensable) evaluation for 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to May 1945 
and from September 1949 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake, 
Utah.

As an initial matter, the Board notes that the veteran's 
claims for service connection for benign positional vertigo 
and headaches were previously denied by the RO in a January 
2000 rating action.  The basis for the denials was that the 
claims were found to be not well grounded.  As the veteran 
did not complete an appeal within one year of notice of the 
determinations, issued on February 11, 2000, those 
determinations became final in February 2001.  38 U.S.C.A. 
§ 7105 (West 2002).  

The Board notes, however, that pursuant to § 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a claim denied or dismissed 
as not well grounded shall be readjudicated as if the denial 
or dismissal had not been made, provided the denial was one 
that became final during the period beginning on July 14, 
1999 and ending on the date of enactment of the VCAA, 
November 9, 2000.  As noted, the claims became final in 
February 2001.  Accordingly, the Board has framed the issues 
as reflected on the front page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In his Substantive Appeal, dated in June 2002, the veteran 
indicated that he desired to appear before a Veterans Law 
Judge at the RO in Salt Lake, Utah in connection with his 
appeal.  In view of this request, the file must be returned 
to the RO so that a Travel Board hearing can be scheduled.  
See 38 C.F.R. § 20.703 (2003). 

A hearing has not been scheduled, and the claims file 
contains no subsequent statement from the veteran withdrawing 
his outstanding request for a Travel Board hearing.

The Board points out that the provisions of 38 C.F.R. 
§ 20.704(e) (2003) essentially require that a veteran submit 
written notice for withdrawing a request for a hearing before 
the Board.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a traveling 
Veterans Law Judge sitting at the RO as 
soon as it may be feasible.  

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


